DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2022 has been entered.

Priority
As previously noted in the Office Action of 8 June 2022, each of the independent claims all contain limitations directed toward the longitudinal rotation of the shaft which was not found in the earliest priority dates.  While the Applicant claims priority back to 31 January 2006 (US Application 11/343,803), this claim language is not supported by this earliest file date.  It is a feature that is present in elected Speces B, but that feature only shows up in the priority chain as of 27 May 2011 (US Application 13/118,272).  As such, claims 18-27 are deemed to have an effective priority date of 27 May 2011.


Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs of 9 November 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.  
The Applicant’s inclusion of what appears to be the entire case file of IPR2018-00938 does not provide for any dates for the documents submitted.  As such they are being treated as having the date that they were provided on (9 November 2022).  Additionally the documents submitted are not labeled as to which “Part #” they are, many are redacted, some are fragments of Office actions or other documents which are hence lacking their full context.  It is also not entirely clear what relevance these documents have to the case at hand.  There are several IDS documents listed in these IPR2018-00938 files.  The Office notes that while these documents have been reviewed, that does not indicate that each reference in those documents have been reviewed as they are not part of a formal IDS filing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, the claim recites, “wherein a range of rotation between said proximal rigid portion and said housing is boundless” (emphasis added).  Paragraph 0321 of the instant Specification describes the rotation of the proximal rigid portion of 12008 about a longitudinal axis LT-LT.  However this rotation is not described as being “boundless”.  Paragraph 0321, which describes the longitudinal rotation of the elected embodiment, is silent with respect to the amount or degree of rotation permitted.  Wherein the Applicant might argue that the lack of any disclosure denoting an endpoint should be considered support for the “boundless” limitation, this would fall short of providing such support.  The claims are currently written as affirmatively requiring a “boundless” degree of motion.  The absence of a blocking feature is not proof that the instant invention in its final form had the ability to boundlessly rotate as claimed.  For example, the other internal components such as the knife, articulation mechanisms or cables could provide some limiting factor in terms of degree of motion.  In short, because it is never positively disclosed in the original filing that the rotation is “boundless” the present claim is deemed to lack support and be introducing new matter.

Regarding claim 20, the claim recites, “wherein said proximal rigid portion is completely rotatable relative to said housing about a longitudinal axis” (emphasis added).  Paragraph 0321 of the instant Specification describes the rotation of the proximal rigid portion of 12008 about a longitudinal axis LT-LT.  However this rotation is not described as being “completely rotatable”.  Paragraph 0321, which describes the longitudinal rotation of the elected embodiment, is silent with respect to the amount or degree of rotation permitted.  Wherein the Applicant might argue that the lack of any disclosure denoting an endpoint should be considered support for the “completely rotatable” limitation, this would fall short of providing such support.  The claims are currently written as affirmatively requiring a “complete” degree of motion.  The absence of a blocking feature is not proof that the instant invention in its final form had the ability to completely rotate as claimed.  For example, the other internal components such as the knife, articulation mechanisms or cables could provide some limiting factor in terms of degree of motion.  In short, because it is never positively disclosed in the original filing that the rotation is “completely rotatable” the present claim is deemed to lack support and be introducing new matter.

Regarding claim 22, the claim recites, “wherein said shaft is fully rotatable relative to said housing about a longitudinal axis” (emphasis added).  Paragraph 0321 of the instant Specification describes the rotation of the proximal rigid portion of 12008 about a longitudinal axis LT-LT.  However this rotation is not described as being “fully rotatable”.  Paragraph 0321, which describes the longitudinal rotation of the elected embodiment, is silent with respect to the amount or degree of rotation permitted.  Wherein the Applicant might argue that the lack of any disclosure denoting an endpoint should be considered support for the “fully rotatable” limitation, this would fall short of providing such support.  The claims are currently written as affirmatively requiring a “fully rotatable” degree of motion.  The absence of a blocking feature is not proof that the instant invention in its final form had the ability to fully rotate as claimed.  For example, the other internal components such as the knife, articulation mechanisms or cables could provide some limiting factor in terms of degree of motion.  In short, because it is never positively disclosed in the original filing that the rotation is “fully rotatable” the present claim is deemed to lack support and be introducing new matter.

Regarding claims 19, 21 and 23-27, each of these claims are dependent on a rejected base claim and are deemed to contain the same new matter as their respective parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich in view of Olson et al. (PG Pub 2006/0011699 A1) hereinafter referred to as Olson in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Whitman et al. (PG Pub 2003/0050654 A1) hereinafter referred to as Whitman alternatively in further view of Hooven (US Patent 5,518,163).
Regarding claim 18, Heinrich discloses a surgical instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
a housing (640, 642; 326; pg. 24 lines 4-18); 
a shaft (314, 316, rear end of 318), comprising:
a proximal rigid portion (314, 316) extending from said housing, wherein said proximal rigid portion is rotatable about the longitudinal axis (pg. 24 lines 10-11 – “six degrees of freedom”, Roll is known to be one of the six degrees of freedom); 
a distal rigid portion (rear end of 318); and
an articulation joint (pg. 15 lines 26-28) rotatably connecting said distal rigid portion to said proximal rigid portion;
an end effector (317) movable between an open configuration and a closed configuration during a closing function (pg. 16 lines 8-17), wherein said end effector comprises: 
a distal end (left tip of cartridge as seen in fig. 3a); 
a first jaw (318);
a second jaw (320) rotatable relative to said first jaw (pg. 16 lines 8-17); and 
a replaceable staple cartridge comprising staples removably stored therein (pg. 15 lines 13-22; pg. 14 lines 26-27);
a motor (619; pg. 11 line 9);
means for measuring the clamping distance (pg. 16 lines 3-17) for controlling the operation of the surgical instrument (pg. 29 lines 1-9).

Heinrich discloses wherein said proximal rigid portion is rotatable about the longitudinal axis, but fails to disclose wherein said proximal rigid portion is rotatable relative to the housing about a longitudinal axis, wherein a range of rotation between said proximal rigid portion and said housing is boundless.
However, Olson teaches a surgical instrument with a housing (3), a shaft (20), comprising: a proximal rigid portion (#20 nearer housing 3) extending from said housing (fig. 1A), wherein said proximal rigid portion is rotatable relative to the housing about a longitudinal axis (fig. 3 – arrow rotating about X-axis; paragraphs 14-15, 80), wherein a range of rotation between said proximal rigid portion and said housing is boundless (paragraph 51 - shaft 20 of surgical stapler 1 is rotatable 360o by the rotation of knob "K"). 
Given the teachings of Olson (paragraphs 51 and 80), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the housing and shaft arrangement of Heinrich to have the rotating shaft arrangement of Olson.  Heinrich is already concerned with the problem of effecting a turning of the shaft.  Olson teaches an alternative way in which an end effector may be repositioned via rotation about a longitudinal axis.  Olson is also considered for use with a robotic system (paragraph 80).  Making this modification allows the housing to stay in place and reduces the need to move the entirety of the housing to create the new position for the end effector thus allowing for alternative angles of clamping and cutting as might be needed for different surgical procedures or the relative position of the patient.
 
Heinrich discloses a rigid shaft with proximal, distal portions and an articulation joint, but wherein the Applicant may argue such an articulation joint is not explicitly shown, the Office points to Shelton.  Additionally, Heinrich discloses staples in a linear cartridge, but does not specifically denote a firing member.  For this feature, the Office also points to Shelton.
Shelton teaches a surgical instrument comprising a shaft (23) comprising: a proximal rigid portion (35; 242) extending from said housing; a distal rigid portion (33; 250); and an articulation joint (11; 240) rotatably connecting said distal rigid portion to said proximal rigid portion (figs. 1-2); an end effector (12) comprises a replaceable (paragraph 39) staple cartridge (37) comprising staples (47) removably stored therein; and a firing member (14) comprising a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during a staple firing function.  Additionally, Shelton further teaches a replaceable staple cartridge (37; paragraph 39).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the articulation joint and firing member of Shelton.  Having an articulation mechanism was desirable for allowing the end effector to achieve a variety of different positions during a surgical procedure as might be needed.  Incorporating the replaceable surgical stapler would allow a user to change out a cartridge after use and reduce the amount of waste produced by allowing just the cartridge to be replaced rather than the entire end effector.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.
While the Office deems Heinrich to disclose a replaceable staple cartridge, where it could be argued that the cartridge is not replaceable the Office further notes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught by Shelton.  Doing so would allow a user to replace a small portion of the instrument after firing and thus save on waste or quickly reload the end effector with an unspent cartridge.

Heinrich discloses a motor, but does not specifically disclose the motor operating in first and second directions, and that there is a means for pausing the operation of the surgical instrument between said closing and stapling function and means for automatically operating said motor in said second direction after said firing member has reached said firing stroke end.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a motor (80), wherein said motor is configured to be operated in a first direction to advance said firing member toward said distal end during said staple firing function (paragraph 49), wherein said staple firing function comprises a firing stroke end, and wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end (paragraph 80); means for pausing the operation of said surgical instrument between said closing function and said staple firing function (106, 1104; paragraph 58, 74); means for automatically operating said motor in said second direction after said firing member has reached said firing stroke end (108; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80; The operating means detects, at least indirectly, the firing member reaching the end of the firing stroke via the increase in current.  The claim does not set forth that this indication is a result of a direct sensing as apparently argued by the Applicant).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversible motor, means for pausing and means for automatically operating said motor in said second direction of Whitman with the invention of Heinrich.  Heinrich is concerned about electrical control of a surgical device and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and automatically begin a retraction of the firing member after reaching the end of the stroke.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and increase ease of use by having the motor automatically reverse itself.

While the Office deems the cited combination, notably Whitman, to teach means for automatically operating said motor in said second direction after said firing member has reached said firing stroke end, the Applicant has argued such is not the case.
Given this, the Office alternatively cites Hooven which further teaches means (87, 31; figs. 19-20A-B) for automatically operating said motor (45) in said second direction after said firing member has reached said firing stroke end (col. 6 lines 16-23).
Given the teachings of Hooven, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the firing member sensing means that directly senses the location of the firing member as taught by Hooven with the invention of Heinrich as modified above.  Heinrich (and also Whitman) are concerned with the proper operation of a surgical tool and the firing member.  Having a reusable surgical instrument be automatically retracted is important so that is can be used again and to ensure it is not overworked in the forward direction.

Regarding claim 19, Heinrich (alternatively as modified by Whitman) discloses a firing actuator (Heinrich – 612; Whitman – 148, 320) configured to operate said motor when said firing actuator is actuated (Heinrich – pg. 25 lines 12-21; Whitman – paragraph 55).
Heinrich is deemed to discloses a firing actuator in the form of the actuation controls 612.  Wherein the Applicant may argue such is not the case, Whitman also teaches a firing actuator in remote control 148 and switch 320 which controls the firing sequence.  Providing a firing actuator for a surgical device would have been obvious to one of ordinary skill in the art at the time of the invention so as to provide a user with a way of initiating operation of the firing.

Regarding claim 20, Heinrich discloses a surgical instrument system (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
a housing (640, 642; 326; pg. 24 lines 4-18);
a shaft (314, 316, rear end of 318), comprising:
a proximal rigid portion (314, 316) extending from said housing, wherein said proximal rigid portion is rotatable about the longitudinal axis (pg. 24 lines 10-11 – “six degrees of freedom”, Roll is known to be one of the six degrees of freedom); 
a distal rigid portion (rear end of 318); and
an articulation region (pg. 15 lines 26-28) rotatably connecting said distal rigid portion to said proximal rigid portion;
an end effector (317) movable between an open configuration and a closed configuration during a closing function (pg. 16 lines 8-17), wherein said end effector comprises: 
a distal end (left tip of cartridge as seen in fig. 3a); 
a first jaw (318);
a second jaw (320) rotatable relative to said first jaw (pg. 16 lines 8-17); and 
a replaceable staple cartridge comprising staples removably stored therein (pg. 15 lines 13-22; pg. 14 lines 26-27);
a motor (619; pg. 11 line 9) operating a firing member (pg. 26 lines 14-25 - “the assembly member responsible for pushing the staples out of the cartridge”).

Heinrich discloses wherein said proximal rigid portion is rotatable about the longitudinal axis, but fails to disclose wherein said proximal rigid portion is completely rotatable relative to the housing about a longitudinal axis.
However, Olson teaches a surgical instrument with a housing (3), a shaft (20), comprising: proximal rigid portion (#20 nearer housing 3) is completely rotatable (paragraph 51 - shaft 20 of surgical stapler 1 is rotatable 360o by the rotation of knob "K") relative to the housing about a longitudinal axis (fig. 3 – arrow rotating about X-axis; paragraphs 14-15, 80).
Given the teachings of Olson (paragraphs 51 and 80), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the housing and shaft arrangement of Heinrich to have the rotating shaft arrangement of Olson.  Heinrich is already concerned with the problem of effecting a turning of the shaft.  Olson teaches an alternative way in which an end effector may be repositioned via rotation about a longitudinal axis.  Olson is also considered for use with a robotic system (paragraph 80).  Making this modification allows the housing to stay in place and reduces the need to move the entirety of the housing to create the new position for the end effector thus allowing for alternative angles of clamping and cutting as might be needed for different surgical procedures or the relative position of the patient.

Heinrich discloses a rigid shaft with proximal, distal portions and an articulation joint, but wherein the Applicant may argue such an articulation joint is not explicitly shown, the Office points to Shelton.  Additionally, Heinrich discloses staples in a linear cartridge that fires staples via a motor actuation of a firing member, but does not specifically denote the firing member is an I-beam configured to engage said first jaw and said second jaw during staple firing function.  For this feature, the Office also points to Shelton.
Shelton teaches a surgical instrument comprising a shaft (23) comprising: a proximal rigid portion (35; 242) extending from said housing; a distal rigid portion (33; 250); and an articulation joint (11; 240) rotatably connecting said distal rigid portion to said proximal rigid portion (figs. 1-2); an end effector (12) comprises a replaceable (paragraph 39) staple cartridge (37) comprising staples (47) removably stored therein; and a firing member in the form of an I-beam (14) configured to engage (via 42, 44, 46) said first jaw (16) and said second jaw (18) during a staple firing function (paragraph 39).  Additionally, Shelton further teaches a replaceable staple cartridge (37; paragraph 39).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the articulation joint and firing member of Shelton.  Having an articulation mechanism was desirable for allowing the end effector to achieve a variety of different positions during a surgical procedure as might be needed.  Incorporating the replaceable surgical stapler would allow a user to change out a cartridge after use and reduce the amount of waste produced by allowing just the cartridge to be replaced rather than the entire end effector.  Incorporating the I-beam firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.
While the Office deems Heinrich to disclose a replaceable staple cartridge, where it could be argued that the cartridge is not replaceable the Office further notes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught by Shelton.  Doing so would allow a user to replace a small portion of the instrument after firing and thus save on waste or quickly reload the end effector with an unspent cartridge.

Heinrich discloses a motor, but does not specifically disclose a motor configured to be operated in a first direction to advance said firing member toward said distal end during a firing stroke, wherein said firing stroke comprises a firing stroke end, wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end; a sensor configured to sense a condition when said firing member is reaching said firing stroke end, wherein said condition is a current position is a current position of said firing member corresponding to said firing stroke end; and a controller configured to automatically operate said motor in said second direction when said sensor senses said condition.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a motor (80) configured to be operated in a first direction to advance said firing member toward said distal end during a firing stroke (paragraph 49), wherein said firing stroke comprises a firing stroke end, wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end (paragraph 80); a sensor (108; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80) configured to sense a condition when said firing member is reaching said firing stroke end wherein said condition is a current position is a current position of said firing member corresponding to said firing stroke end (paragraph 79-80; The sensor senses, at least indirectly, the firing member reaching the end of the firing stroke via the increase in current.  The claim does not set forth that this “sensing” is a result of a direct sensing as apparently argued by the Applicant); and a controller (122; fig. 13) configured to automatically operate said motor in said second direction when said sensor senses said condition (paragraphs 48, 79-80).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversible motor, sensor and controller of Whitman with the invention comprising the I-beam firing member of Heinrich as modified by Shelton.  Heinrich is concerned about electrical control of a surgical device and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully fired before automatically beginning a retraction of the firing member.  Doing this would increase the safety of the device by making sure the tissue was fully stapled and increase ease of use by having the motor automatically reverse itself.  The resulting combination would have the firing member in the form of an I-beam having its end-of-stroke position sensed by a sensor as claimed by the Applicant.

While the Office deems the cited combination, notably Whitman, to teach a sensor configured to sense a condition when said firing member is reaching said firing stroke end wherein said condition is a current position is a current position of said firing member corresponding to said firing stroke end, the Applicant has argued such is not the case.
Given this, the Office alternatively cites Hooven which further teaches a sensor (7, 31; figs. 19-20A-B) configured to sense a condition when said firing member (83, 86) is reaching said firing stroke end wherein said condition is a current position is a current position of said firing member corresponding to said firing stroke end (col. 6 lines 16-23); and .
means (87; figs. 19-20A-B) for automatically operating said motor (45) in said second direction after a current position of said firing member indicates that said firing member has reached said firing stroke end (col. 6 lines 16-23); and a controller (31) configured to automatically operate said motor in said second direction when said sensor senses said condition (col. 6 lines 16-23).
Given the teachings of Hooven, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the firing member sensor that directly senses the location of the firing member as taught by Hooven with the I-beam firing member surgical invention of Heinrich as modified above.  Heinrich (and also Whitman) are concerned with the proper operation of a surgical tool and the firing member.  Having a reusable surgical instrument be automatically retracted is important so that is can be used again and to ensure it is not overworked in the forward direction.

Regarding claim 21, Heinrich (alternatively as modified by Whitman) discloses a firing actuator (Heinrich – 612; Whitman – 148, 320) configured to operate said motor when said firing actuator is actuated (Heinrich – pg. 25 lines 12-21; Whitman – paragraph 55).
Heinrich is deemed to discloses a firing actuator in the form of the actuation controls 612.  Wherein the Applicant may argue such is not the case, Whitman also teaches a firing actuator in remote control 148 and switch 320 which controls the firing sequence.  Providing a firing actuator for a surgical device would have been obvious to one of ordinary skill in the art at the time of the invention so as to provide a user with a way of initiating operation of the firing.

Regarding claim 22, Heinrich discloses a surgical instrument system (figs. 3 and 7; pg. 24 lines 4-18), comprising:
a housing (640, 642; 326; pg. 24 lines 4-18);
a shaft (314, 316, rear end of 318), wherein said shaft is rotatable about a longitudinal axis (pg. 24 lines 10-11 – “six degrees of freedom”, Roll is known to be one of the six degrees of freedom);
an end effector (317) movable between an open configuration and a closed configuration during a closing function (pg. 16 lines 8-17), wherein said end effector comprises:
a distal end (left tip of cartridge as seen in fig. 3a);
a first jaw (318);
a second jaw (320) rotatable relative to said first jaw (pg. 16 lines 8-17); and
a replaceable staple cartridge comprising staples removably stored
therein (pg. 15 lines 13-22; pg. 14 lines 26-27);
a firing member (pg. 26 lines 14-25 - “the assembly member responsible for pushing the staples out of the cartridge”);
a motor (619; pg. 11 line 9), wherein said motor is configured to be operated in a first direction to advance said firing member toward said distal end during a firing stroke (pg. 26 lines 14-25 – “displacement of a drive rode”), wherein said firing stroke comprises a firing stroke end.

Heinrich discloses wherein said proximal rigid portion is rotatable about the longitudinal axis, but fails to disclose wherein said proximal rigid portion is fully rotatable relative to the housing about a longitudinal axis.
However, Olson teaches a surgical instrument with a housing (3), a shaft (20), comprising: proximal rigid portion (#20 nearer housing 3) is fully rotatable (paragraph 51 - shaft 20 of surgical stapler 1 is rotatable 360o by the rotation of knob "K") relative to the housing about a longitudinal axis (fig. 3 – arrow rotating about X-axis; paragraphs 14-15, 80).
Given the teachings of Olson (paragraphs 51 and 80), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the housing and shaft arrangement of Heinrich to have the rotating shaft arrangement of Olson.  Heinrich is already concerned with the problem of effecting a turning of the shaft.  Olson teaches an alternative way in which an end effector may be repositioned via rotation about a longitudinal axis.  Olson is also considered for use with a robotic system (paragraph 80).  Making this modification allows the housing to stay in place and reduces the need to move the entirety of the housing to create the new position for the end effector thus allowing for alternative angles of clamping and cutting as might be needed for different surgical procedures or the relative position of the patient.

Heinrich discloses staples in a linear cartridge that fires staples via a motor actuation of a firing member, but does not disclose the firing member is configured to be operated in a second direction to retract said firing member away from said distal end.
However, Shelton teaches a surgical instrument (10) with a firing member (14, 134, 138) configured to be operated in a first direction (paragraph 39) to advance said firing member toward said distal end during a firing stroke, wherein said firing stroke comprises a firing stroke end, wherein said firing member is configured to be operated in a second direction (via 124; paragraphs 51, 53) to retract said firing member away from said distal end.  Additionally, Shelton further teaches a replaceable staple cartridge (37; paragraph 39).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the firing member of Heinrich such that it was configured to move in a first direction to advance toward the distal end and operated in a second direction to retract the firing member away from the distal end as in Shelton.  A reason for doing this as suggested in Shelton (paragraph 39) would be to allow for the replacement of a spent cartridge with the reload of a new unspent cartridge as this is accomplished by having the firing member at the initial proximal position.
While the Office deems Heinrich to disclose a replaceable staple cartridge, where it could be argued that the cartridge is not replaceable the Office further notes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught by Shelton.  Doing so would allow a user to replace a small portion of the instrument after firing and thus save on waste or quickly reload the end effector with an unspent cartridge.

Heinrich as modified by Shelton discloses a firing member configured to move in a first and second direction, whereby the motor drives the firing member at least in the first direction.  However, it does not discloses that a motor effects the second direction motion to retract the firing member, or means for automatically operating said motor in said second direction upon determining a current position of said firing member corresponds to said firing stroke end.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a motor (80), wherein said motor is configured to be operated in a first direction to advance said firing member (264) toward said distal end during a firing stroke (paragraph 49), wherein said firing stroke comprises a firing stroke end, wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end (paragraph 80); means for automatically operating said motor in said second direction (108; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80) upon determining a current position of said firing member corresponds to said firing stroke end (The means for automatically operating determines, at least indirectly, the firing member reaching the end of the firing stroke via the increase in current.  The claim does not set forth that this “determining” is a result of a direct sensing as apparently argued by the Applicant).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversible motor, sensor and controller of Whitman with the invention of Heinrich as modified by Shelton.  Heinrich as modified by Shelton is concerned about electrical control of a surgical device and is also concerned with having forward and reverse firing motions.  Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully fired before automatically beginning a retraction of the firing member.  Doing this would increase the safety of the device by making sure the tissue was fully stapled and increase ease of use by having the motor automatically reverse itself.

While the Office deems the cited combination, notably Whitman, to teach means for automatically operating said motor in said second direction upon determining a current position of said firing member corresponds to said firing stroke end, the Applicant has argued such is not the case.
Given this, the Office alternatively cites Hooven which further teaches means (87, 31; figs. 19-20A-B) for automatically operating said motor (45) in said second direction upon determining a current position of said firing member corresponds to said firing stroke end (col. 6 lines 16-23).
Given the teachings of Hooven, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the firing member sensing means that directly senses the location and automatically operates the motor upon the firing member reaching the firing end of stroke as taught by Hooven with the invention of Heinrich as modified above.  Heinrich (and also Whitman) are concerned with the proper operation of a surgical tool and the firing member.  Having a reusable surgical instrument be automatically retracted is important so that is can be used again and to ensure it is not overworked in the forward direction.

Regarding claim 23, Heinrich discloses the shaft (314, 316, rear end of 318), comprises: a proximal rigid portion (314, 316) extending from said housing; a distal rigid portion (rear end of 318); and an articulation joint (pg. 15 lines 26-28) rotatably connecting said distal rigid portion to said proximal rigid portion.
Heinrich discloses a rigid shaft with proximal, distal portions and an articulation joint, but wherein the Applicant may argue such an articulation joint is not explicitly shown, the Office points to Shelton.
Shelton teaches a surgical instrument comprising a shaft (23) comprising: a proximal rigid portion (35; 242) extending from said housing; a distal rigid portion (33; 250); and an articulation joint (11; 240) rotatably connecting said distal rigid portion to said proximal rigid portion (figs. 1-2).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the articulation joint of Shelton.  Having an articulation mechanism was desirable for allowing the end effector to achieve a variety of different positions during a surgical procedure as might be needed.

Regarding claim 24, Heinrich discloses a firing member (pg. 26 lines 14-25), but fails to discloses the firing member is an I-beam configured to engage said first jaw (16) and said second jaw during said firing stroke.
However, Shelton teaches an I-beam (14) configured to engage (via 42, 44, 46) said first jaw (16) and said second jaw (18) during said firing stroke (paragraph 39).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the I-beam firing member of Shelton.  Incorporating the I-beam firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Regarding claims 25-27, Heinrich is deemed to disclose wherein said staple cartridge is configured to be replaceably seated in said end effector (pg. 15 lines 13-22; pg. 14 lines 26-27).
While the Office deems Heinrich to disclose the claimed features, wherein the Applicant may argue that such is not explicitly shown, the Office alternatively points to Olson which further teaches wherein said staple cartridge (200) is configured to be replaceably seated (paragraph 53) in said end effector (120).
Given the teachings of Olson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the seated cartridge of Olson.  Doing so would allow a user to replace a very small element to make the device useable again for a surgical procedure thus saving on cost and waste in not needing to replace a larger part of the surgical device to reload it.

Response to Arguments
Applicant's arguments filed 8 November 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on amendments to the claims which are deemed to introduce new matter as detailed in the 35 USC 112a/1st paragraph rejection above.  In short, the original disclosure does not positively recite the range of rotation of the instant invention as being “boundless”, “fully rotatable” or “completely rotatable”.  As such these limitations are deemed to lack full support and therefore constitute new matter.
The 35 USC 112a/1st paragraph rejection aside, the Office presents a new 35 USC 103a ground of rejection in the use of Olson which is deemed to read on the new limitations as written.  This rejection is detailed in the Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731